FULTON, Judge
(concurring):
I concur.
I am unable to make the fine distinctions my brother Wray makes between the 90-day Burton rule and the 90-day Dunlap rule. Also, it seems clear to me that Goode provides for waiver of errors in the written staff judge advocate’s review and does not provide for waiver of substantive errors occurring outside the review.1 If errors outside the review are waived, then the failure to respond in five days takes on added dimensions. We would rarely have to go beyond such waiver in our review of a case. I doubt that the Court of Military Appeals intended such an expansion of the waiver doctrine. Cf. United States v. Heflin, 23 U.S.C.M.A. 505, 50 C.M.R. 644, 1 M.J. 131 (1975).
The 91 days that it took for the convening authority to take his action had long since passed when this staff judge advocate wrote his review for the supervisory authority. The clock cannot now be unwound.

. United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975).